Citation Nr: 1339174	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  13-08 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for right lower extremity peripheral neuropathy.

2.  Entitlement to an increased disability rating in excess of 10 percent for left lower extremity peripheral neuropathy.

3.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1969 to January 1971.

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which continued noncompensable disability ratings for right and left lower extremity peripheral neuropathy and denied entitlement to a TDIU.  The Veteran submitted Notice of Disagreements (NOD) with these determinations in August 2012.  Subsequently, in a February 2013 rating decision, the RO increased the Veteran's disability ratings to 10 percent for right and left lower extremity peripheral neuropathy, effective January 19, 2012.   An SOC pertaining to only entitlement to a TDIU was sent in February 2013, and the Veteran timely perfected his appeal as to that issue in March 2013.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the above claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

A. Peripheral Neuropathy

A review of the record reflects that the Veteran filed a timely August 2012 NOD with respect to the RO's July 2012 rating decision continuing noncompensable disability ratings for right and left lower extremity peripheral neuropathy.  Specifically, he stated that his condition warranted a higher rating than the noncompensable rating assigned.  Subsequently, in a February 2013 rating decision, the Veteran was granted increased disability ratings of 10 percent for left and right lower extremity neuropathy.  The RO noted that this was a full grant of benefits sought because the 10 percent requested was assigned; however, a 10 percent is not the highest available rating for peripheral neuropathy under Diagnostic Code 8526.  Therefore, after the February 2013 rating decision, the RO should have supplied the Veteran a SOC stemming from the August 2012 NOD in reference to his claims of entitlement to increased disability ratings for right and left lower extremity peripheral neuropathy.  Where a notice of disagreement has been timely filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issues for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the Board finds that a remand is necessary for the issuance of a statement of the case for the issues of entitlement to increased disability ratings in excess of 10 percent for right and left lower extremity peripheral neuropathy.

B. TDIU

Furthermore, with respect to the Veteran's claim for a TDIU rating, the Board finds that this claim is also inextricably intertwined with his pending increased rating claims for left and right lower extremity peripheral neuropathy.  Moreover, the Board finds that the May 2012 VA opinion obtained in reference to the Veteran's claim for entitlement to a TDIU is not adequate for rating purposes.  After stating the Veteran's employment and medical history, the examiner concluded that based on the above history and evaluation, the Veteran was able to perform sedentary employment without any significant trouble; it would be a hardship for him to perform any heavy physical labor due to his service-connected ischemic heart disease and neuropathy.  

In a September 2013 statement, the Veteran's representative stated that the examiner's conclusion that the Veteran would be able to perform sedentary labor was unsupported.  Specifically, the representative noted that the examiner did not fully comment on the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue of employability.   

The Board notes that the May 2012 VA examiner failed to state a rationale for the etiology opinion given in reference to the Veteran's employability.  A medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight.  A review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Without further clarification, the Board is without medical expertise to determine whether the Veteran's service-connected disabilities render him unable to obtain substantially gainful employment. Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, a VA addendum opinion should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1) Ensure that the Veteran's VA treatment records are up to date.  

2) The AMC should issue the Veteran a SOC pertaining to the issues of entitlement to increased disability ratings in excess of 10 percent for right and left lower extremity peripheral neuropathy.

3) After the foregoing, the claims file and a copy of this remand should be returned to the VA examiner who conducted the May 2012 VA examination for an addendum to this examination report.  If, and only if, this VA clinician is unavailable, then forward the claims file and a copy of this remand to another appropriate VA clinician for his or her review.  

While the examiner noted that the Veteran would be able to perform sedentary employment without any significant trouble, the examiner did not include a rationale with her opinion.  Additionally, it is not clear if the examiner gave consideration to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion.  

Therefore, the examiner should provide an addendum opinion specifically addressing whether the Veteran's service-connected conditions render him unable to secure or follow a substantially gainful occupation, and consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5) Following the completion of the foregoing, the AMC should readjudicate the Veteran's claims.  The AMC should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


